DETAILED ACTION
This office action is responsive to communication filed on July 25, 2022.  Claims 1-17, 19 and 20 are pending in the application and have been examined by the Examiner.
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on July 7, 2022 has been entered.
Response to Arguments
Applicant’s arguments with respect to claims 1 and 13 have been considered but are moot in view of the new grounds of rejection.
 Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 13, 15-17 and 19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chuang et al. (US 2010/0091162).

	Consider claim 13, Chuang et al. teaches:
	A method of operating an optical active pixel sensor (APS) comprising the steps of: 
	arranging a plurality of unit cell pixel circuits in a sensor matrix of rows and columns (“The display panel includes a plurality of pixels arranged in the form of matrix.  Each pixel has an active pixel sensor circuit 300.” See figure 9, paragraph 0073), wherein each unit cell (figure 1) of the plurality of unit cells is operable in a reset stage, a photo-sensing stage, and a readout stage (see figure 2); 
	wherein: the reset stage comprises: 
	applying a reset signal RST (RESET) to turn on a reset transistor (reset transistor, 120, figure 1) of the unit cell to electrically connect a first terminal (cathode, 144) of a photodiode (140) of the unit cell to a reference voltage (Vref, i.e. between t0 and t1 of figure 2, paragraphs 0044 and 0049); 
	applying a photodiode biasing signal PDB (ROW SELECT) to a second terminal (anode, 142) of the photodiode (140), wherein PDB (ROW SELECT) is set relative to the reference voltage (Vref) to reverse bias the photodiode (140) and to charge a capacitance (150) of the photodiode (see paragraphs 0049, 0050 and 0044); and 
	at the end of the reset stage (i.e. at t1 in figure 2), switching RST (RESET) to turn off the reset transistor (120) to electrically isolate the photodiode (140) from the reference voltage (Vref, paragraph 0050); 
	the photo-sensing stage (i.e. between t1 and t2 in figure 2) comprises: 
	absorbing incident light with the photodiode (140, see paragraphs 0050 and 0051), wherein the photodiode capacitance (150) discharges proportionally to an illuminance of the incident light (see paragraph 0051, N1 of figure 2); and 
	wherein discharging the photodiode capacitance (150) pulls a gate voltage of an amplification transistor (readout transistor, 130) connected to the second terminal (144) of the photodiode (140) toward PDB in an amount proportional to the illuminance of the incident light (see paragraph 0051, N1 of figure 2); 
	the readout stage (i.e. between t2 and t3 of figure 2) comprises pulsing PDB (ROW SELECT) to a level to raise the gate voltage of the amplification transistor (130) sufficiently to turn on the amplification transistor (130, see paragraphs 0052 and 0053, figure 2); and 
	reading out an output readout signal from the amplification transistor (130), wherein the output readout signal is dependent upon the gate voltage of the amplification transistor (130, see paragraphs 0052 and 0053); and 
	the illuminance of the incident light is determinable based on the output readout signal (i.e. based on the voltage at node N2, paragraph 0054); and 
	an inter-cycle delay time, in which the reset signal RST (RESET) is set to a low level (Vss) to turn off the reset switch transistor (120) and the photodiode biasing signal PDB (ROW SELECT) is set to a low level (Vss) to reverse bias the photodiode (140), is provided (i.e. prior to t0 and after t3 in figure 2, paragraph 0049); and 
	the readout stage, the inter-cycle delay time, and the reset stage are provided consecutively in order (The readout stage between t2 and t3 in figure 2 occurs prior to the inter-cycle delay time which happens after t3 and before the next reset operation that occurs between t0 and t1 in figure 2.).

	Consider claim 15, and as applied to claim 13 above, Chuang et al. further teaches setting a level of PDB (ROW SELECT) during the reset and photo-sensing stages (i.e. from t0 to t2 of figure 2), and a duration of the photo-sensing stage (i.e. from t1 to t2 in figure 2), in combination to avoid saturation of the photodiode (140) during the photo-sensing stage (The photodiode (140) does not saturate as the voltage at N1 continuously decreased between t1 and t2, as shown in figure 2.).

	Consider claim 16, and as applied to claim 13 above, Chuang et al. further teaches that the readout stage does not affect the charge of the photodiode (Nondestructive readout is performed in between t2 and t3 in figure 2 without affecting the charge of the photodiode at N1, as shown in the figure.).

	Consider claim 17, and as applied to claim 13 above, Chuang et al. further teaches that RST (RESET) and PDB (ROW SELECT) are applied to the sensor matrix on a row basis (see figure 1), and the output readout signals are read on a column basis (see “COLUMN OUTPUT”, figure 1).

	Consider claim 19, and as applied to claim 13 above, Chuang et al. further teaches that the readout output signal is an output current, and the method further comprises converting the output current to an output voltage for determining the illuminance of the incident light (See paragraph 0051, which details that photocharges are converted to voltage at N1 dependent upon the illumination of light.).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 2, 4-12, 14 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Chuang et al. (US 2010/0091162) in view of Sekine (US 2016/0027827).

	Consider claim 1, Chuang et al. teaches:
	A unit cell (figure 1) for use in an optical active pixel sensor (APS), the unit cell (see figure 1) comprising: 
	a photodiode (photodiode, 140) having a first terminal (anode, 142) connected to a photodiode biasing line (row select line, 113) that supplies a photodiode biasing signal PDB (“row select”, see figure 1), and a second terminal (cathode, 144) opposite from the first terminal (see figure 1, paragraph 0044); 
	a reset switch transistor (reset transistor, 120) having a first terminal (source, 124) connected to the second terminal (144) of the photodiode (140, see figure 1, paragraph 0044), and a second terminal (drain, 126) connected to a reference voltage line (first voltage supply line, 115, see figure 1, paragraph 0044), and a gate (122) of the reset switch transistor (120) is connected to a reset signal supply line (reset line, 111) that supplies a reset signal RST (RESET, see paragraphs 0044 and 0046); and 
	an amplification transistor (readout transistor, 130) having a first terminal (source, 134) connected to an output readout line (column readout line, 119), and a second terminal (drain, 136) connected to a driving voltage supply line (second supply voltage line, 117, see figure 1, paragraph 0044), and a gate (132) of the amplification transistor (130) is connected to a node (N1) constituting the connection of the second terminal (144) of the photodiode (140) and the first terminal (124) of the reset switch transistor (120, see figure 1, paragraph 0044); and wherein:
	the unit cell sets the reset signal RST (RESET) to a low level (Vss) and sets the photodiode biasing signal PDB (ROW SELECT) to a low level (Vss) during an inter-cycle delay time (i.e. prior to t0 and after t3 in figure 2, paragraph 0049),
	the unit cell sets the reset signal RST (RESET) to a high level (Vdd) so as to turn on the reset switch transistor (120) during a reset stage (i.e. between t0 and t1 in figure 2, paragraph 0049), and sets the photodiode biasing signal PDB (ROW SELECT) to a high level (Vref) so as to turn on the amplification transistor (130) during a readout stage (i.e. between t2 and t3 in figure 2, paragraph 0054); and 
	the readout stage, the inter-cycle delay time, and the reset stage are provided consecutively in order (The readout stage between t2 and t3 in figure 2 occurs prior to the inter-cycle delay time which happens after t3 and before the next reset operation that occurs between t0 and t1 in figure 2.).
	However, Chuang et al. does not explicitly teach a driver IC configured to supply the photodiode biasing signal PDB and the reset signal RST.
	Sekine similarly teaches unit cell (figure 13) for use in an optical active pixel sensor (APS) (figure 12), the unit cell (see figure 13) comprising: 
	a photodiode (210) having a first terminal (i.e. its anode) connected to a photodiode biasing line that supplies a photodiode biasing signal PDB (Gn, see figure 13), and a second terminal (i.e. its cathode) opposite from the first terminal (see figure 13, paragraph 0135); 
	a reset switch transistor (TFT, 240, paragraph 0135) having a first terminal connected to the second terminal of the photodiode (see figure 13), and a second terminal connected to a reference voltage line (VB, see figure 13), and a gate of the reset switch transistor (240) is connected to a reset signal supply line that supplies a reset signal RST (Rn, see figure 13); and 
	an amplification transistor (TFT, 220, paragraph 0135) having a first terminal connected to an output readout line (Dm, see figure 13), and a second terminal connected to a driving voltage supply line (VP, see figure 13), and a gate of the amplification transistor (220) is connected to a node (Na) constituting the connection of the second terminal of the photodiode (210) and the first terminal of the reset switch transistor (240, see figure 13).
	However, Sekine additionally teaches that the photodiode biasing signal (Gn) and the reset signal (Rn) are supplied via a driver IC (driving circuit, 400, paragraph 0060).
	Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have the unit cell taught by Chuang include a driver IC for supplying the photodiode biasing signal and reset signal as taught by Sekine for the benefit of enabling high-speed operations to be performed (Sekine, paragraph 0033). 

	Consider claim 2, and as applied to claim 1 above, Chuang et al. further teaches that the reset switch transistor (120) and the amplification transistor (130) are thin film transistors (“Each of the reset transistor and the readout transistor is an N-channel MOS thin film transistor.” paragraph 0044).

	Consider claim 4, and as applied to claim 1 above, Chuang et al. further teaches that the first terminal (142) of the photodiode (140) is an anode (see paragraph 0044) and the second terminal (0144) of the photodiode (140) is a cathode (see paragraph 0044).

	Consider claim 5, and as applied to claim 1 above, Chuang et al. further teaches the unit cell is part of a sensor matrix comprising a plurality of unit cells arranged in a sensor matrix of rows and columns (“The display panel includes a plurality of pixels arranged in the form of matrix.  Each pixel has an active pixel sensor circuit 300.” See figure 9, paragraph 0073).

	Consider claim 6, and as applied to claim 5 above, Chuang et al. does not explicitly teach the driver IC or an analogue front end (AFE) connected to the sensor matrix.
	Sekine further teaches the driver IC (driving circuit, 400, paragraph 0136) connected to the sensor matrix (see figure 12) that supplies the reset signal RST (R) to reset switch transistors (240) of the sensor matrix (see paragraph 0064), and that supplies a photodiode biasing PDB signal (G) to photodiodes (210) of the sensor matrix (see paragraphs 0064); and 
	an analogue front end (AFE) (signal processing circuit, 300, paragraph 0136) connected to the sensor matrix (see figure 12) that reads and processes output readout signals that are outputted from output readout lines of the sensor matrix (see paragraphs 0063, 0101-0106).
	Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have the optical APS taught by the combination of Chuang et al. and Sekine include the driver IC and AFE configured as taught by Sekine for the benefit of enabling high-speed operations to be performed (Sekine, paragraph 0033). 

	Consider claim 7, and as applied to claim 6 above, Chuang et al. does not explicitly teach the driver IC.
	Sekine further teaches that the driver IC (400) is configured to provide the RST (R) and PDB (G) signals on a row basis of unit cells of the sensor matrix (see figure 12, paragraph 0060), and the AFE (300) is configured to read the output readout signals on a column basis of unit cells of the sensor matrix (see figure 12, paragraph 0060). 
	Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have the optical APS taught by the combination of Chuang et al. and Sekine include the driver IC configured as taught by Sekine for the benefit of enabling high-speed operations to be performed (Sekine, paragraph 0033). 

	Consider claim 8, and as applied to claim 6 above, Chuang et al. does not explicitly teach interface circuitry connected between the sensor matrix and the AFE, wherein the interface circuity is configured to apply signal conditioning to adapt the output readout signals to a specification of the AFE.
	Sekine further teaches interface circuitry connected between the sensor matrix and the AFE, wherein the interface circuity is configured to apply signal conditioning to adapt the output readout signals to a specification of the AFE (As detailed in paragraphs 0102-0107, the signal processing circuit may comprise the active load circuitry shown in figures 5A and 5B, and may also comprise the sampling circuit shown in figure 6.  The Examiner interprets the active load circuitry (figures 5A and 5B) to be the interface circuitry, as this circuitry adjust the gain (i.e. applies signal conditioning) to the output signal, paragraph 0105.  The Examiner interprets the sampling circuit (figure 6) to be the AFE, as this circuitry reads and processes the output signals, paragraph 0107.).
	Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have the optical APS taught by the combination of Chuang et al. and Sekine include the interface circuitry and AFE configured as taught by Sekine for the benefit of enabling high-speed operations to be performed (Sekine, paragraph 0033). 

	Consider claim 9, and as applied to claim 8 above, Chuang et al. does not explicitly teach the interface circuitry.
	Sekine further teaches that the interface circuitry (figures 5A and 5B) is implemented on a same substrate as the sensor matrix (see paragraph 0104).
	Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have interface circuitry and sensor matrix taught by the combination of Chuang et al. and Sekine be implemented on the same substrate as taught by Sekine for the benefit of enabling high-speed operations to be performed (Sekine, paragraph 0033). 

	Consider claim 10, and as applied to claim 6 above, Chuang et al. further teaches reference voltage supply lines (first voltage supply line, 115) that supply a reference voltage (Vref) to the sensor matrix (see figure 1, paragraph 0044), and driving voltage supply lines (reset line, 111, row select line, 113) that supply a driving voltage (RESET, ROW SELECT) to the sensor matrix to generate the output readout signals (see figure 1, paragraph 0044).

	Consider claim 11, and as applied to claim 10 above, Chuang et al. further teaches the reference voltage supply lines (115) are arranged in a first direction, and the driving voltage supply lines (111, 113) are arranged in a second direction perpendicular to the first direction (see figure 1).

	Consider claim 12, the combination of Chuang et al. and Sekine teaches the optical APS of claim 5 (see claim 5 rationale).
	Chuang et al. further teaches that the optical APS is adjacent to a display panel, wherein the optical APS senses light that is incident to the display system (see figure 9, paragraphs 0073 and 0074).

	Consider claim 14, and as applied to claim 13 above, Chuang et al. does not explicitly teach that each unit cell performs a reset noise cancellation operation.
	Sekine similarly teaches unit cell (figure 13) for use in an optical active pixel sensor (APS) (figure 12), the unit cell (see figure 13) comprising: 
	a photodiode (210) having a first terminal (i.e. its anode) connected to a photodiode biasing line that supplies a photodiode biasing signal PDB (Gn, see figure 13), and a second terminal (i.e. its cathode) opposite from the first terminal (see figure 13, paragraph 0135); 
	a reset switch transistor (TFT, 240, paragraph 0135) having a first terminal connected to the second terminal of the photodiode (see figure 13), and a second terminal connected to a reference voltage line (VB, see figure 13), and a gate of the reset switch transistor (240) is connected to a reset signal supply line that supplies a reset signal RST (Rn, see figure 13); and 
	an amplification transistor (TFT, 220, paragraph 0135) having a first terminal connected to an output readout line (Dm, see figure 13), and a second terminal connected to a driving voltage supply line (VP, see figure 13), and a gate of the amplification transistor (220) is connected to a node (Na) constituting the connection of the second terminal of the photodiode (210) and the first terminal of the reset switch transistor (240, see figure 13).
	However, Sekine additionally teaches that each unit cell of the plurality of unit cells further is operable to perform a reset noise cancellation operation to cancel reset noise that is introduced during the reset stage, the reset noise cancellation operation comprising: after the reset stage and before the photo-sensing stage, performing a first readout stage comprising pulsing PDB to the level to raise the gate voltage of the amplification transistor sufficiently to turn on the amplification transistor, and reading out an output readout signal from the amplification transistor and measuring a first photodiode output V1; after the photo-sensing stage, performing a second readout stage comprising the readout stage as recited in claim 13 and measuring a second photodiode output V2; and electronically subtracting (V2-V1) to generate an output readout signal that is not affected by the reset noise (As shown in figure 14, GN is pulsed from T2-T4 in order to turn on the amplification transistor (220).  A signal output corresponding to V1 is sampled at T4 of figure 14.  The second readout stage corresponding to V2 is performed at T2 of figure 14.  The sampling circuitry of figure 6 subtracts the output of T4 from the output of T2.  As shown in figure 14, a sampling period corresponding to T4 is also performed prior to T1.  See paragraphs 0107 and 0141-0149.).
	Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have each unit cell taught by Chuang et al. perform a reset noise cancellation process as taught by Sekine for the benefit of providing a high S/N ratio (Sekine, paragraph 0033).

	Consider claim 20, and as applied to claim 13 above, Chuang et al. does not explicitly teach that there is no overlap of time-adjacent PDB pulses of different rows.
	Sekine similarly teaches unit cell (figure 13) for use in an optical active pixel sensor (APS) (figure 12), the unit cell (see figure 13) comprising: 
	a photodiode (210) having a first terminal (i.e. its anode) connected to a photodiode biasing line that supplies a photodiode biasing signal PDB (Gn, see figure 13), and a second terminal (i.e. its cathode) opposite from the first terminal (see figure 13, paragraph 0135); 
	a reset switch transistor (TFT, 240, paragraph 0135) having a first terminal connected to the second terminal of the photodiode (see figure 13), and a second terminal connected to a reference voltage line (VB, see figure 13), and a gate of the reset switch transistor (240) is connected to a reset signal supply line that supplies a reset signal RST (Rn, see figure 13); and 
	an amplification transistor (TFT, 220, paragraph 0135) having a first terminal connected to an output readout line (Dm, see figure 13), and a second terminal connected to a driving voltage supply line (VP, see figure 13), and a gate of the amplification transistor (220) is connected to a node (Na) constituting the connection of the second terminal of the photodiode (210) and the first terminal of the reset switch transistor (240, see figure 13).
	However, Sekine additionally teaches that there is no overlap of time-adjacent PDB pulses of different rows (“The driving circuit 400 is a circuit which has a function of outputting a pulse sequentially to the scan lines G1 to G4 and the control lines R1 to R4 in a period where the image sensor 101 outputs the signals of all the pixels 201, and it can be constituted with a shift register, for example.” Paragraph 0064).
	Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have PDB pulses taught by Chuang et al. be non-overlapping as taught by Sekine for the benefit of providing a high S/N ratio (Sekine, paragraph 0033).

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over the combination of Chuang et al. and Sekine, as applied to claim 1 above, and further in view of Lilak et al. (US 2019/0393249).

	Consider claim 3, and as applied to claim 1 above, Chuang et al. further teaches that the reset switch transistor (120) and the amplification transistor (130) are TFTs (“Each of the reset transistor and the readout transistor is an N-channel MOS thin film transistor.” paragraph 0044).
	However, the combination of Chuang et al. and Sekine does not explicitly teach that these transistors are n-type IGZO transistors.
	Lilak et al. similarly teaches TFTs (110, 130, paragraph 0038).  However, Lilak et al. additionally teaches that the TFTs are n-type IGZO transistors (i.e. the TFTs are n-type transistors with IGZO channel layers, paragraph 0038).
	Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have the amplification TFT and the reset switch TFT taught by the combination of Chuang et al. and Sekine be n-type IGZO transistors as taught by Lilak et al. as this only involves combining prior art elements according to known methods to yield predictable results such as producing thin film transistors as an attractive option for fueling Moore’s law (Lilak et al., paragraph 0003).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALBERT H CUTLER whose telephone number is (571)270-1460. The examiner can normally be reached approximately Mon - Fri 8:00-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sinh Tran can be reached on (571)272-7564. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ALBERT H CUTLER/Primary Examiner, Art Unit 2696